DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Publication No. 2015/0029683).
Regarding claim 1, Kim discloses a foldable display apparatus, comprising:
a substrate (100) including a folding area (BA)
a plurality of sub pixels (NP/BP) on the substrate, the plurality of sub pixels including a plurality of red sub pixels, a plurality of green sub pixels, and a plurality of blue sub pixels (paragraph 36)
wherein at least one of the plurality of red sub pixels, the plurality of green sub pixels, or the plurality of blue sub pixels includes a first subset of sub pixels (NP) disposed in an area outside (NA) the folding area with a first aperture ratio, and a second subset (BP) of sub pixels 
Regarding claim 2, Kim discloses each of the plurality of sub pixels includes: an anode; a cathode; and a light emitting layer between the anode and the cathode, and wherein an aperture ratio of a sub pixel in the plurality of sub pixels indicates a ratio between a light emitting area where the anode and cathode of the sub pixel overlap and an area of the sub pixel (paragraph 39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2015/0029683) in view of Jin et al. (US Publication No. 2018/0175311).
Regarding claim 3, Kim discloses the limitations as discussed in the rejection of claim 1 above.  Kim does not disclose the plurality of red sub pixels includes a red light emitting layer, wherein the at least one is the plurality of red sub pixels, and wherein a first thickness of the red light emitting layers of the first subset of sub pixels is smaller than a second thickness of the red light emitting layers of the second subset of sub pixels.  However, Jin discloses pixels of a lower thickness in the bending region (paragraph 56).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the pixels of Kim to have a smaller thickness, as taught by Jin, since it can reduce stress and breakage in the bending area (paragraphs 56-57).
Regarding claim 4, Kim/Jin discloses the limitations as discussed in the rejection of claim 3 above.  Kim/Jin does not disclose the second aperture ratio is between 11.7% and 12.8%.  However, it would have 
Regarding claim 5, Kim/Jin discloses the limitations as discussed in the rejection of claim 3 above.  Kim/Jin does not disclose the second thickness is between 49.4 nm to 53.55 nm.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the second thickness to be within this range to optimize the light output and stress threshold in the bending region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, The combination of Kim/Jin discloses each of the plurality of green sub pixels includes a green light emitting layer, wherein the at least one is the plurality of green sub pixels, and wherein a thickness of the green light emitting layers of the first subset of sub pixels is smaller than a thickness of the green light emitting layers of the second subset of sub pixels (Jin: paragraphs 56-57).
Regarding claim 7, Kim/Jin discloses the limitations as discussed in the rejection of claim 6 above.  Kim/Jin does not disclose the second aperture ratio is between 21.2% and 22.35%.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the second aperture ratio to be within this range to optimize the light output and stress threshold in the bending region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 9, the combination of Kim/Jin discloses  each of the plurality of blue sub pixels includes a blue light emitting layer, wherein the at least one is the plurality of blue green sub pixels, and wherein a thickness of the blue light emitting layers of the first subset of sub pixels is smaller than a thickness of the blue light emitting layers of the second subset of sub pixels (Jin: paragraphs 56-57).
Regarding claim 10, Kim/Jin discloses the limitations as discussed in the rejection of claim 9 above.  Kim/Jin does not disclose the second aperture ratio is between 23.5% and 25%.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the second aperture ratio to be within this range to optimize the light output and stress threshold in the bending region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Kim/Jin discloses the limitations as discussed in the rejection of claim 6 above.  Kim/Jin does not disclose the second thickness is between 23 nm to 27 nm.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the second thickness to be within this range to optimize the light output and stress threshold in the bending region, since it has been held that where the general conditions of a claim are disclosed in 
Regarding claim 12, Kim discloses the limitations as discussed in the rejection of claim 1 above.  Kim does not disclose each of the plurality of sub pixels includes a light emitting layer, and a thickness of the light emitting layers of the second subset of sub pixels is 8% to 19% larger than a thickness of the light emitting layers of the first subset of sub pixels.  However, Jin discloses pixels of a lower thickness in the bending region (paragraph 56).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the pixels of Kim to have a smaller thickness, as taught by Jin, since it can reduce stress and breakage in the bending area (paragraphs 56-57).
Additionally, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the second thickness difference to be within this range to optimize the light output and stress threshold in the bending region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, Kim discloses the limitations as discussed in the rejection of claim 1 above.  Kim does not disclose the folding area includes a first folding area and a second folding area between the first folding area and the area outside the folding area, wherein the second subset of subpixels is disposed in the first folding area, and wherein the at least one further includes a third subset of sub pixels disposed in the second folding area with a third aperture ratio larger than the second aperture ratio.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have included a third folding area with third subpixels that are smaller to increase folding versatility, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 15, Jin discloses each of the plurality of subpixels includes an anode, a cathode, and a light emitting layer in between the anode and the cathode (paragraph 171), the anodes and the cathodes of the second subset of sub pixels are configured to increase a parasitic capacitance due to stress when the foldable display apparatus is folded, and the light emitting layers of the second subset of sub pixels are configured to reduce the increase of the parasitic capacitance due to the stress when the foldable display apparatus is folded (paragraph 52).
Regarding claim 16, Kim discloses a foldable display apparatus, comprising:
a substrate (100) including a folding area (BA)
a plurality of sub pixels (NP/BP) on the substrate, the plurality of sub pixels including:
a first subset (BP) of sub pixels in an area outside the folding area, the first subset of sub pixels configured to emit a color of light (paragraph 36)
a second subset of sub pixels (NP) in the folding area on the substrate, the second subset of sub pixels configured to emit the color of light, each of the plurality of sub pixels including a light emitting diode (paragraph 36)

Regarding claim 17, Kim discloses the color of light corresponds to any one of red, green, and blue light (paragraph 36).
Regarding claim 18, Kim discloses the limitations as discussed in the rejection of claim 18 above.  Kim does not disclose the folding area includes a first folding area and a second folding area between the first folding area and the area outside the folding area, wherein the second subset of sub pixels is in the first folding area, wherein the plurality of sub pixels further includes a third subset of sub pixels in the second folding area on the substrate, the third subset of sub pixels configured to emit the color of light, and wherein the second thickness is larger than a third thickness of the light emitting diodes of the third subset of sub pixels in the second folding area.  However, Jin discloses pixels of a lower thickness in the bending region (paragraph 56).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the pixels of Kim to have a smaller thickness, as taught by Jin, since it can reduce stress and breakage in the bending area (paragraphs 56-57).
Additionally, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have included a third folding area with third subpixels that are smaller to increase folding versatility, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 20, Jin discloses the light emitting diode of each of the plurality of sub pixels includes a light emitting layer, and a second thickness of the light emitting layers of the second subset of sub pixels in the folding area is larger than a first thickness of the light emitting layers of the first subset of sub pixels in the area outside the folding area (paragraphs 56-57).
Regarding claim 21, Kim discloses a second aperture ratio of the second subset of sub pixels in the folding area is lower than a first aperture ratio of the first subset of sub pixels in the area outside the folding area (Figure 3).
Regarding claim 22, Kim discloses a foldable display apparatus comprising:
a substrate (100) including a folding area (BA)
a plurality of sub pixels (NP/BP) on the substrate, the plurality of subpixels including:
a first subset of sub pixels (BP) in an area outside the folding area on the substrate, the first subset of sub pixels configured to emit a color of light
a second subset of sub pixels (NP) in the folding area (BA) on the substrate, the second subset of sub pixels configured to emit the color of light (paragraph 36)
each of the plurality of sub pixels including an anode, a cathode, and a light emitting layer between the anode and the cathode (paragraph 39)
Kim does not disclose wherein a first capacitance between the anode and the cathode of a sub pixel in the first subset of sub pixels is greater than a second capacitance between the anode and the cathode of a sub pixel in the second subset of sub pixels.  However, Jin discloses a thickness of the bending area pixels to be smaller than in the non-bending area.  It is an inherent property of smaller pixels in width, thickness, or spacing, to reduce parasitic capacitance since there is less material or more spacing between devices, which would naturally reduce interference among adjacent devices.  Additionally, Jin discloses 
Regarding claim 23, Kim discloses a first area of overlap between the anode and the cathode of the sub pixel in the first subset of sub pixels is larger than a second area of overlap between the anode and the cathode of the sub pixel in the second subset of sub pixels (paragraph 39).
Regarding claim 24, Jin discloses a first thickness of the light emitting layers of the first subset of sub pixels is smaller than a second thickness of the light emitting layer of the second subset of sub pixels (paragraph 56).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim (US Publication No. 2014/0361262) discloses a bend region with smaller pixels (Figure 15).  Zhou et al. (US Patent No. 10,879,315) discloses a pixel structure with differing sizes of colored pixels (Figure 2).  Higano et al. (US Publication No. 2016/0225331) discloses subpixels of different colors and smaller aperture size in the bend region (Figure 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/       6/8/2021               Examiner, Art Unit 2897